Order entered September 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00257-CV

                     SUN TEC COMPUTER, INC., ET AL., Appellants

                                                V.

THE RECOVAR GROUP, LLC, TAX DEBT ACQUISITION COMPANY, LLC, ET AL.,
                             Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-00745

                                           ORDER
       We GRANT appellants’ September 9, 2014 motion for extension of time to file reply

brief and ORDER the brief be filed no later than September 19, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE